EXHIBIT 3 SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT (the " Subscription Agreement ") made as of this day of , 2015, by and between United Group Fund, Inc., a Delaware corporation (the " Issuer "), with offices at 18, TARZANA, CA 91356 , and the undersigned (the " Subscriber "). WHEREAS, pursuant to an Offering Circular dated , 2015 (the " Offering Circular "), the Issuer is offering in a Regulation A offering (the " Offering ") to accredited investors up to 25,000,000 shares (" Shares") of the Issuer's common stock, par value $0.0001 per share, (" Common Stock ") at a purchase price of $1.00 per Share for a maximum aggregate purchase price of $25,000,000 (the " Maximum Offering "). WHEREAS , the Subscriber desires to subscribe for the number of Shares set forth on the signature page hereof, on the terms and conditions hereinafter set forth. NOW, THEREFORE , for and in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER 1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Issuer the number of Shares set forth on the signature page hereof, at a price equal to $1.00 per Share, and the Issuer agrees to sell such Shares to the Subscriber for said purchase price, subject to the Issuer's right to sell to the Subscriber such lesser number of (or no) Shares as the Issuer may, in its sole discretion, deem necessary or desirable. The purchase price is payable by wire or by check payable to the Issuer. 1.2 The Subscriber has full power and authority to enter into and deliver this Subscription Agreement and to perform its/his/her obligations hereunder, and the execution, delivery and performance of this Subscription Agreement has been duly authorized, if applicable, and this Subscription Agreement constitutes a valid and legally binding obligation of the Subscriber. 1.3 The Subscriber acknowledges receipt of, and represents and warrants that the Subscriber and his, her or its attorney, accountant, purchaser representative and/or tax advisor, if any (collectively, " Advisors ") prior to the execution of this Subscription Agreement has carefully reviewed and understands, the Offering Circular, all supplements to the Offering Circular, and all other documents furnished in connection with this transaction by the Issuer (collectively, the " Offering Documents "). 1.4 The Subscriber recognizes that the purchase of the Shares involves a high degree of risk in that (i)an investment in the Issuer is highly speculative and only investors who can afford the loss of their entire investment should consider investing in the Issuer and the Shares; (ii)the Shares are being sold pursuant to an exemption under Regulation A issued by the Securities and Exchange Commission (
